DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 1 recites “a plurality of individual resistors and/or discrete capacitors…in a longitudinal direction of the support substrate… and wherein the individual resistors and/or discrete capacitors are realized as surface mount devices (SMD) components…”  Claim 3, however, recites the SMD is a ceramic resistor arranged on each connection area.”  Claim 1 does not necessary need resistor(s), but only discrete capacitors.  Therefore, it is unclear how claims 1 and 3 are related, and is read as omitting essential element(s).    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10     is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blitshteyn et al., US Pat. 6,330,146.
Regarding claim 1, Blitshteyn teaches a high voltage resistor arrangement (see at least figures 3A, 3B and col. 3, lines 28-29 and lines 50-58, “PCB electrode module” for high voltage power connection) comprising: 
a rod-shaped supporting substrate (circuit board strip 33) made of electrically insulating material (results from the specification printed circuit board); and 
a plurality of individual resistors (surface mounted resistors 41) and/or discrete capacitors spaced apart from each other in a longitudinal direction of the supporting substrate (see figures 3A and 3B), wherein at least one conductive path extending in the longitudinal direction of the supporting substrate is formed on the supporting substrate which is galvanically connected to the individual resistors (see figure 3B and at least col. 5, lines 40-66) and/or discrete capacitors, and wherein the individual resistors and/or discrete capacitors are realized as surface mount device (SMD by solder; col. 5, lines 64-66 and col. 6,  lines 1-28) components soldered directly onto the supporting substrate by means of solder pads.
Regarding claim 2, Blitshteyn teaches the high voltage resistor arrangement, wherein each individual resistor and/or each discrete capacitor is allocated to a connection area integrally formed with the supporting substrate which protrudes in a radial direction from the longitudinal direction of the supporting substrate and on which the individual resistor and/or respective discrete capacitor is arranged (see figure 3B and col. 5, lines 52-62; resistor pad 37 is positioned perpendicular to the PCB 33 and are arranged at equal intervals depending on required density of ionization).
Regarding 4, Blitshteytn teaches the high voltage resistor, wherein each individual resistor and/or each discrete capacitor is allocated a first connecting conductive path via which the individual resistor and/or discrete capacitor is galvanically connected to the at least one conductive path extending in the longitudinal direction of the supporting substrate (soldering trace 37 and resistor 41 to the conductive path 35; see col. 5, lines 52-67), and wherein each individual resistor and/or each discrete capacitor is allocated a second connecting conductive path via which the individual resistor and/or discrete capacitor is galvanically connected to a conductor pad for an electrode tip (soldering trace 43 and pad 45 to an electrode tip 25; see figure 3B and col. 6, lines 1-9).
Regarding claim 6, Blitshteyn teaches the high voltage resistor arrangement, wherein the supporting substrate is formed from a fiber-reinforced plastic material or from laminated paper (web or sheets of paper and/or plastic material; see col. 1, lines 10-15).
Regarding claim 9, Blitshteyn teaches the high voltage resistor arrangement, wherein the supporting substrate is divided into multiple supporting substrate sections, each having a prespecified or specifiable defined length, wherein to define an overall length of the high voltage resistor arrangement, a plurality of adjacent supporting substrate sections are connected or connectable together end-to-end, by soldering and/or another method of connection (ionizing bars which may be cut into desired length and/or daisy chained together to achieve alternative length; see at least col. 2, lines 27-34 and col. 6, line 66 to col. 7, line 12).
Regarding claim 10, Blitshteyn teaches an electrode arrangement for an ionization device for reducing or applying electrostatic charge on a moving material web (see at least figures 3A, 3B and col. 1, lines 9-14, “ionizer…for neutralizing static electricity…formed of a web or sheets of paper and/or plastic material.”), wherein the electrode arrangement comprises: a high voltage resistor arrangement (see discussion for claim 1 above); and 
a plurality of electrode tips comprising tungsten or stainless steel (ionizing electrodes 25 made of stainless steel or tungsten),
wherein each electrode tip is galvanically connected to a respective one of the plurality of individual resistors (see col. 6, lines 1-25) and/or discrete capacitors.
Regarding claim 11, Blitsheeyn teaches the electrode arrangement, wherein each individual resistor and/or each discrete capacitor is allocated a conductor pad, by means of which the resistor and/or discrete capacitor is galvanically connected, and wherein a respective electrode tip is galvanically connected to the conductor pad, by means of a solder contact or a crimp contact (soldering trace 37 and resistor 41 to the conductive path 35; see col. 5, lines 52-67).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domschat, DE3906799 (same as EP0384022; Applicant cited, machine translation is attached to this action).
Regarding claim 1, Domschat teaches a high voltage resistor arrangement (high voltage electrodes with plural resistors or discrete capacitors; see paragraphs 0001, 0003 and figures 1-4) comprising: a rod-shaped supporting substrate made of electrically insulating material (elastic band carrier 7; see paragraph 0018); and 
a plurality of individual resistors (ceramic resistors; see paragraph 0020) and/or discrete capacitors spaced apart from each other in a longitudinal direction of the supporting substrate, 
wherein at least one conductive path (conductor 11; see figure 1) extending in the longitudinal direction of the supporting substrate is formed on the supporting substrate which is galvanically connected to the individual resistors and/or discrete capacitors, and wherein the individual resistors and/or discrete capacitors are realized as surface mount device (SMD; paragraph 0011) components soldered directly onto the supporting substrate by means of solder pads (solder joints 13; see paragraph 0020).
Regarding claim 2, Domschat teaches the high voltage resistor arrangement according to claim 1, wherein each individual resistor and/or each discrete capacitor is allocated to a connection area integrally formed with the supporting substrate which protrudes in a radial direction from the longitudinal direction of the supporting substrate and on which the individual resistor and/or respective discrete capacitor is arranged (long edges of the ceramic resistor 12 are perpendicular to the longitudinal extension of the substrate 7; see paragraphs 0010 and 0020).
Regarding claim 3, Domschat teaches the high voltage resistor arrangement, wherein a SMD ceramic resistor (paragraph 0020) is arranged on each connection area.
Regarding claim 4, Domschat teaches the high voltage resistor arrangement, wherein each individual resistor and/or each discrete capacitor is allocated a first connecting conductive path via which the individual resistor and/or discrete capacitor is galvanically connected to the at least one conductive path extending in the longitudinal direction of the supporting substrate (solder joint connection to the conductive path; see paragraph 0020), and wherein each individual resistor and/or each discrete capacitor is allocated a second connecting conductive path via which the individual resistor and/or discrete capacitor is galvanically connected to a conductor pad for an electrode tip (electrode tip 6 are soldered joined at joint 16 to the resistor; see paragraph 0021 and figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blitshteyn in view of Rogers et al., US Pub. 2013/0140649.
 Regarding claim 5, Blitshteyn teaches the claimed invention except for the connection areas were applied to the supporting substrate by means of a photochemical process.
Rogers teaches using a photolithographic process (photochemical engraving and etching process) for forming metallic conductor components (paragraph 0019).  By controlling the consistent light penetration, the exposure time and temperature, photochemical provides a better conductor component (see paragraphs 0020-0023).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Rogers with Blitshteyn, since forming conductive components taught by Rogers improved the accuracy of the conductor component formed on a surface, that is, layer a precise conductive component to a film.   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blitshteyn in view of Tschirbs et al., US Pub. 2009/0213553.
Regarding claim 7, Blitschteyn teaches the claimed invention except for a lacquer coating being formed on at least some areas of the supporting substrate and the at least one conductive path formed on the supporting substrate.
Tschirbs teaches a power module, more specifically, a PCB being coated using lacquer coating (see paragraphs 0025 and 0096) due to its high resistance to surface tracking.
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Tschirbs with Blitschteyn, since lacquer coated PCB is well protected from surface tracking.     
Allowable Subject Matter
Claims 8, 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record do not teach or suggest “a high voltage resistor arrangement according to claim 7, wherein the supporting substrate has a thickness between 1.0 mm and 2.0 mm, wherein the at least one conductive path has a thickness between 0.025 mm and 0.045 mm, and wherein the lacquer coating has a thickness between 0.005 mm and 0.015 mm.”
Regarding claim 12, the prior art of record do not teach or fairly suggest “a method for manufacturing a high voltage resistor arrangement according to claim 1, wherein the method comprises: providing the supporting substrate made of an electrically insulating material; forming a conductive path structure on the supporting substrate that includes the at least one conductive path extending in the longitudinal direction of the supporting substrate; and connecting the SMD components to the conductive path structure, by soldering the SMD components directly onto the supporting substrate, wherein the conductive path structure is formed fully automatically via a photochemical process, and wherein the SMD components are fitted to the supporting substrate fully automatically.”
Claim 13 depends on claim 12. 
Regarding claim 14, the prior art of record do not teach or fairly suggest “an ionization device, in the form of an ionizing bar for non-contact neutralizing of electrostatic charges of insulating materials, wherein the ionization device comprises: 
a housing for accommodating a cascade insert with a cascade connection,
wherein the housing holds at least one electrode arrangement according to claim 10, and
wherein an outlet of the cascade connection is capacitively, inductively or resistively connected or connectable to the at least one conductive path extending in the longitudinal direction of the supporting substrate of the electrode arrangement.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833